Order entered February 19, 2020




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01207-CV

     LORENA GOMEZ DE GONZALEZ BARRERA A/K/A LORENA TASSINARI
                   GONZALEZ BARRERA, Appellant

                                              V.

     EDUARDO LIVAS-CANTU, JUAN ANTONIO QUIROGA-GARCIA, JUAN
   GONZALEZ MORENO, GRUPO FINANCIERO BANORTE SAB DE CV, DOING
   BUSINESS AS INTER NATIONAL BANK IN THE STATE OF TEXAS., Appellees

                          On Appeal from the Probate Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. PR-15-02808-1

                                          ORDER
       Before the Court is appellant’s February 14, 2020 motion for a fourteen-day extension of

time to file her brief. We GRANT the motion. Appellant’s brief shall be filed by March 2, 2020.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE